DETAILED ACTION

Status of Claims
Claims 1 – 2, 4 – 9, & 11 – 22 were previously pending and subject to a non-final office action mailed 05/23/2022. Claims 1 – 2, 4 – 9, & 11 – 22 were amended in a reply filed 08/23/2022. Claims 1 – 2, 4 – 9, & 11 – 22 are currently pending and subject to the final office action below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous 35 USC 101 rejection has been withdrawn. In particular, the usage of the GPS device data to search for compatible drivers provides integration of the recited judicial exception into a practical application.

The previous 35 USC 112(b) rejections have been withdrawn due to amendments. 

Applicant’s arguments with respect to the previous rejection of the claims under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pg. 20, that “neither Khanna nor Ellis describe receiving indications of “current locations” from both a “first set of driver computing devices in an active state” and a “second set of driver computing devices in an inactive state,” as determined by “GPS units” of the first and second set of driver computing devices, as the currently amended independent claims recite.”

Examiner respectfully disagrees, and submits that Khanna discloses this functionality, because Khanna disclose both drivers in an active state and an inactive state, as well as receiving current locations of driver devices to pair drivers with ride requests – necessarily encompassing location data from all drivers regardless of whether driver preferences are turned on (i.e., in the inactive state for filtering ride requests). Throughout Khanna, it is clear that driver preferences may be set to accept all ride requests – placing the driver in an active state. For example, Khanna, in Fig. 8 & [0043] - [0045], discloses that “the driver may set the radius according to any radial distance the driver prefers” to receive requests that pickup and dropoff from an area. Thus, when an infinite radius preference is set, the driver will be “available” and thus receive every request and be in an “active state.” Also see Fig. 9, noting the yes/no toggle to turn off/on the dropoff area filter; when off, this indicates an available status without exception criteria i.e., an “active state.”  Also see Fig. 13 & [0049], noting that “that the driver may select minimum price setting to be any price amount.” Thus, setting the minimum price to be zero would necessarily not filter any ride requests and the driver would be in an “active state.” Also see [0047] & FIG. 11, noting that the driver has selected “Any amount” to be used for the “Rider Generosity” i.e., an “active state” with no filter set.

Throughout Khanna, it is also clear that driver preferences may be set to receive only particular ride requests – placing the driver in an active state. For example, Khanna, in [0045] & Fig. 9, discloses a GUI with a driver’s input button (“YES/NO”) used to indicate an ‘inactive status,’ as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna further discloses, in [0043], that “by selecting the “Request Radius” setting, the driver utilizes user interface 700 to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.” Also see [0017], noting “one or more preferences selected by the available driver,” which are interpreted as exception criteria, and are used to filter compatible requests to the driver device. As per [0075], the preferences (i.e., exception criteria) are a plurality of preferences set by the driver to automatically filter transportation requests by the server, which, as per [0015], “the driver application allows (i.e. provides functionality that allows) a driver to specify preferences for requests that the driver would like to receive from potential passengers. The preferences may be any preferences relevant to transportation requests to which the driver would like to respond.” 

As per at least [0067] – [0070], a plurality of drivers make use of the system and method of Khanna, and therefore multiple drivers may implement ride request filters using preferences, while other may not filter out any requests, necessarily rendering obvious a set of drivers in an active state and a set of drivers in an inactive state. Khanna further discloses receiving the current locations of drivers. For example, [0016] discloses that the “transportation server determines a current location of an available driver” to service a ride request. Khanna, in [0030], discloses that the “driver application includes… a location module 320” which, as per [0034], “is a hardware-implemented module that determines a location of the client device 108. The location module 320 determines location in any suitable manner (e.g., using a third party server 110, GPS capabilities on the client device 108.” As per [0043], both drivers in an inactive state (e.g., having a 5-mile “Request Radius” setting), as well as drivers in an active state and receiving all requests (when the “Request Radius” setting is set to a high degree so as to include every request from every passenger location), have their current location used to match to ride requests. As per [0050] – [0051], drivers can set their destination location (which does not impact preference filters) to implement a variable pricing scheme, in which current driver locations are used to determine routing and dynamic pricing for ride requests directed to the driver, necessarily encompassing both drivers in an active state and drivers in an inactive state. Therefore, it is clear throughout the disclosure of Khanna that all driver devices provide GPS location data to match to ride requests, regardless of the active/inactive state status. 

Applicant next argues, on pp. 20 – 21, that “Nor do Khanna or Ellis describe (c) “comparisons of a location of the passenger computing device and the current locations of the first set of driver computing devices” and (e) “comparisons of the location of the passenger computing device and the current locations of the second set of driver computing devices.””

	Examiner respectfully disagrees, because Khanna, in [0013] – [0016], [0043] – [0044], [0054] – [0055], [0058], [0067], & [0070], [0075] – [0076], discloses searching for compatible drivers for a ride request based on a comparison of the passenger and drivers’ locations. As explained above, the system of Khanna receives locations of both types of drivers: drivers with and without excusive preference settings. Therefore, it is obvious in view of Khanna that all drivers have their positions compared with passenger positions during ride matching.

Applicant next argues, on pg. 21 – 22, that “Ellis does not disclose the proposed amendments for at least two reasons. First, Ellis merely ranks and re-ranks “available” drivers at different times. Ellis never ranks or searches for driver devices in an “inactive state,” as currently claimed. Under the Office Action’s interpretation of Ellis, therefore, Ellis does not search for unavailable drivers to allegedly satisfy the current independent-claim limitations (c) and (e),” and that “Ellis fails to disclose performing a subsequent search for a “second set of driver computing devices in the inactive state” based on “indications of the inactive state . . . selected using the driver application,” as the currently amended independent claims recite.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of limitations (c) and (e) is based on a combination of Khanna and Ellis. Ellis is only cited for teaching the functionality of performing a first search on a first driver set, and a subsequent search on a second driver set when the initial search of a first driver set failed to yield a driver to service a ride request. The two sets of drivers of Khanna were substituted on place of the first and second sets of drivers of Ellis, rendering obvious the claim limitations (c) and (e). 

For example, Khanna, in [0013] – [0016], [0043] – [0044], [0054] – [0055], [0058], [0067], & [0070], [0075] – [0076], discloses searching for compatible drivers for a ride request based on a comparison of the passenger and drivers’ locations.  Khanna additionally discloses, as explained above, a set of driver computing devices in an active state as well as a set of driver computing devices in an inactive state based on the driver preferences selected in the driver application on each driver’s device. To the extent to which Khanna does not appear to disclose wherein an initial search fails to finds an available driver in a first set of drivers, and then performs a second search of a second set of drivers, Ellis teaches this functionality. For example, Ellis, in [0057], describes an iterative process for identifying an available driver in which a first set of drivers is searched, ranked, and individually queried for a ride request. When the first set of drivers is not available (i.e., “cannot fulfill the transportation request”), a “recalculation trigger” is used to search for a new, second set of drivers. The second set of drivers is a different set of drivers, “as real-time conditions (such as driver availability, driver locations) may have changed since the previous time.” As per [0027] – [0028], [0030] – [0031], & [0043] – [0045], Ellis also teaches that the passenger GPS location is compared to driver device GPS locations when performing ride-matching searches for drivers.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “set of driver computing devices in an active state” of Khanna for the “first set of drivers” of Elllis as well as the substitution of the “set of driver computing devices in an inactive state” of Khanna for the “second set of drivers” of Elllis. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Applicant next argues, on pg. 22, that “the Examiner misinterprets paragraph [0067] of Khanna as describing two different sets of drivers. Contrary to the Examiner’s interpretation, paragraph [0067] expressly refers to a single “set of drivers,” not different sets of drivers.”

	Examiner respectfully disagrees, and notes that throughout Khanna, it is clear that some drivers can have preferences set to filter requests, and other drivers can set the driver application to receive every request. Therefore, paragraph [0067] is only one of many sections that describe these two types of drivers. See the above response to Applicant’s first argument for an explanation of how Khanna teaches these two different sets of drivers.

Applicant next argues, on pg. 23, that “Ellis’s description of iteratively searching available drivers at different times in combination with Khanna’ s alleged different sets of drivers does not suggest (c) performing “an initial search for the first set of driver computing devices in the active state to fulfill the transportation request” and (e) performing “a subsequent search for the second set of driver computing devices in the inactive state to fulfill the transportation request,” as the currently amended independent claims recite,” because “doing the same thing iteratively does not suggest doing different things in a particular order—even when one reference allegedly describes different sets of driver computing devices and another reference allegedly describes iteratively searching only one set of driver computing devices. To the contrary, despite describing drivers that have selected “via input on the service application that she is off- duty,” Ellis ⁋ [0031], Ellis never suggests searching for such off-duty drivers.”

	Examiner respectfully disagrees, and notes that Ellis is not relied upon for teaching performing either the first of second search for a particular type of driver, e.g., an “off-duty” driver. Ellis is cited merely for teaching the functionality of performing a first search on a first driver set, and a subsequent search on a second driver set when the initial search of a first driver set failed to yield a driver to service a ride request. Furthermore, Examiner submits that it would have been obvious to search either set of Khanna first; that is, either the inactive or the active set of drivers, as either order would fail to yield new or unexpected results. Indeed, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.)). Examiner respectfully asserts that performing an initial search of drivers in the active state before a subsequent search of drivers in the inactive state would not produce any new or unexpected results as opposed to performing the iterative search of Ellis in the opposite order. Therefore, the combination of Khanna in view of Ellis renders obvious the limitations of at least the independent claims of the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4, 6 – 9, 11 – 13, 15 – 18, & 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 20150206267 A1) in view of Ellis et al. (US 20150356703 A1).

As per Claim 1, Khanna discloses a method comprising: 

	• receiving, from a first set of driver computing devices in an active state, indications of the active state selected using a driver application and current locations of the first set of driver computing devices as determined by global positioning system (GPS) units of the first set of driver computing devices (See Fig. 8 & [0043] - [0045], noting that “the driver may set the radius according to any radial distance the driver prefers” to receive requests that pickup and dropoff from an area. Thus, when an infinite radius preference is set, the driver will be “available” and thus receive every request and be in an “active state.” Also see Fig. 9, noting the yes/no toggle to turn off/on the dropoff area filter; when off, this indicates an available status without exception criteria i.e., an “active state.”  Also see Fig. 13 & [0049], noting that “that the driver may select minimum price setting to be any price amount.” Thus, setting the minimum price to be zero would necessarily not filter any ride requests and the driver would be in an “active state.”   Also see [0047] & FIG. 11, noting that the driver has selected “Any amount” to be used for the “Rider Generosity” i.e., an “active state” with no filter set. (Examiner’s note: As per the instant specification, para [0010], an available status, which Examiner interprets as “active,” is defined as a state in which “the driver is willing to receive and consider any transportation requests” i.e., no exception criteria are set. Additionally, the duplication of parts i.e., the multiple loading stations, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.).) As per claim 19, [0016], [0030], [0034], [0043], [0051], & [0084], driver devices provide current location data via GPS. Also see [0067] – [0070], sets of a plurality of drivers.);

	• receiving, from a second set of driver computing devices in an inactive state, indications of the inactive state and exception criteria for selectively receiving transportation requests selected using the driver application (See Khanna, [0045] & Fig. 9, discloses a GUI with a driver’s input button (“YES/NO”) used to indicate an ‘inactive status,’ as it allows the driver to set exception criteria to “Only see rides with destinations in your dropoff area.” Khanna further discloses, in [0023], that user inputs from user devices are received by the server “input module 205.” Also see [0043], noting that “by selecting the “Request Radius” setting, the driver utilizes user interface 700 to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.” Also see [0017], noting “one or more preferences selected by the available driver,” which are interpreted as exception criteria, and are used to filter compatible requests to the driver device. As per [0075], the preferences (i.e., exception criteria) are a plurality of preferences set by the driver to automatically filter transportation requests by the server, which, as per [0015], “the driver application allows (i.e. provides functionality that allows) a driver to specify preferences for requests that the driver would like to receive from potential passengers. The preferences may be any preferences relevant to transportation requests to which the driver would like to respond.” Also see [0029] – [0030], “driver application 300.” Also see [0067] – [0070], sets of a plurality of drivers. (Examiner’s note: As per the instant specification, para 0010, an inactive status is defined as a state in which “the driver only desires to receive particular requests meeting certain exception criteria.” Additionally, the duplication of parts i.e., the multiple loading stations, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.).).

• receiving, from a passenger computing device, a transportation request for transporting a passenger associated with the passenger computing device (See at least [0012] – [0013], [0026], & [0070], noting receiving ride requests from a potential passenger, including the location obtained from “the client device of the user” used for the request.);

	• receiving, from the second set of driver computing devices in the inactive state, indications of current locations of the second set of driver computing devices as determined by GPS units of the second set of driver computing devices (See claim 19, [0016], [0030], [0034], [0043], [0050] – [0051], & [0084], driver devices provide current location data via GPS. Also see [0067] – [0070], sets of a plurality of drivers.);

Regarding the following limitations, 

	• based on a location of the passenger computing device and the current locations of the first set of driver computing devices, performing an initial search for the first set of driver computing devices in the active state to fulfill the transportation request; determining each driver computing device of the first set of driver computing devices in the active state cannot fulfill the transportation request; …based on comparisons of the location of the passenger computing device and the current locations of the second set of driver computing devices, performing a subsequent search for the second set of driver computing devices in the inactive state to fulfill the transportation request;

Khanna, in [0013] – [0016], [0043] – [0044], [0054] – [0055], [0058], [0067], & [0070], [0075] – [0076], discloses searching for compatible drivers for a ride request based on a comparison of the passenger and drivers’ locations.  Khanna additionally discloses, as explained above, a set of driver computing devices in an active state as well as a set of driver computing devices in an inactive state based on the driver preferences selected in the driver application on each driver’s device.

To the extent to which Khanna does not appear to disclose wherein an initial search fails to finds an available driver in a first set of drivers, and then performs a second search of a second set of drivers, Ellis teaches this functionality. For example, Ellis, in [0057], describes an iterative process for identifying an available driver in which a first set of drivers is searched, ranked, and individually queried for a ride request. When the first set of drivers is not available (i.e., “cannot fulfill the transportation request”), a “recalculation trigger” is used to search for a new, second set of drivers. The second set of drivers is a different set of drivers, “as real-time conditions (such as driver availability, driver locations) may have changed since the previous time.” As per [0027] – [0028], [0030] – [0031], & [0043] – [0045], Ellis also teaches that the passenger GPS location is compared to driver device GPS locations when performing ride-matching searches for drivers.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “set of driver computing devices in an active state” of Khanna for the “first set of drivers” of Elllis as well as the substitution of the “set of driver computing devices in an inactive state” of Khanna for the “second set of drivers” of Elllis. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Khanna further discloses:
	
	• determining a driver computing device in the inactive state from the second set of driver computing devices can fulfill the transportation request by determining the transportation request satisfies particular exception criteria for the driver computing device ([0058] – [0059] & [0070] – [0072] determining a ride request matches a driver’s exception criteria; Also [0044] & [0047], drivers receive ride requests that match their exception criteria.);

 • transmitting the transportation request to the driver computing device in the inactive state in response to determining the transportation request satisfies the particular exception criteria (See at least [0017], noting that “The transportation server determines whether the potential passenger and/or the projected route is compatible with one or more preferences selected by the available driver. Upon determining compatibility, the transportation server sends a booking request for the potential passenger to the driver's client application.” Also [0058], noting that “the request is received if the request fulfills the preferences set by the driver in the driver application 300.” Also [0044] & [0047].); and

• receiving an indication of acceptance from the driver computing device in the inactive state to fulfill the transportation request ([0059], [0061], & [0072] – [0074]).

As per Claim 11, see the above relevant rejection of claim 1. In addition Khanna further discloses an apparatus comprising: a memory ([0088], [0097] – [0099]); and a processing device communicably coupled to the memory ([0085] – [0086] & [0089] – [0091]).

As per Claim 16, see the above relevant rejection of claim 1. In addition Khanna further discloses at least one computer-readable non-transitory media storing one or more instructions, executed by a processing device ([0096] & [0098] – [0099]).

As per claims 2, 12, & 17, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitation, Khanna disclose receiving “current” driver locations via GPS in at least claim 19, [0034], [0043], [0052], & [0084]. To the extent to which Khanna does not explicitly disclose receiving periodic transmissions of location data from driver devices, Ellis teaches this functionality:

	• wherein receiving the indications of the current locations of the first set of driver computing devices comprises receiving the indications of the current locations as determined by the GPS units of the first set of driver computing devices as part of periodic transmissions from the first set of driver computing devices; and receiving the indications of the current locations of the second set of driver computing devices comprises receiving the indications of the current locations as determined by the GPS units of the second set of driver computing devices as part of periodic transmissions from the second set of driver computing devices ([0083] & esp. [0086], “computing device 500 can provide a location data point 565, such as a location data point corresponding to the current location of the computing device 500, which can be determined from the GPS component 570. The location data point 565 can be transmitted wirelessly (and periodically) to the transport service system.” Also claim 9, [0022] – [0026]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Ellis in the invention of Khanna / Ellis with the motivation “to include real-time or close to real-time driver data” during passenger-driver matching, as evidenced by Ellis ([0025]).

As per claims 4, 13, & 18, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitations, Khanna in view of Ellis, as stated above, teaches wherein a subsequent search is performed for inactive drivers who have exception criteria set. Khanna further discloses:

	• receiving, for the location of the passenger computing device, an indication of a current location of the passenger computing device as determined by a GPS unit of the passenger computing device; or receiving, for the location of the passenger computing device, an indication of a pickup location for the transportation request ([0013], receiving passenger “pickup location” information in a ride request, which can be GPS-determined; [0052], “receives a transportation service request from a potential passenger who wants to travel from a pick-up location A”);

	• and performing the subsequent search for the second set of driver computing devices in the inactive state based on distances between the current location of the passenger computing device or the pickup location for the transportation request and the current locations of the second set of driver computing devices ([0043], a driver may set a “Request Radius” setting which is an exception criteria “to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.”; [0044], “In FIG. 8, based on the driver's selection, the radius is set to 0.50 miles from the driver's location such that the driver will receive requests from passengers that are currently located within 0.50 miles of the driver”).

As per claims 6, 15, & 20, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Khanna further discloses wherein determining the driver computing device in the inactive state from the second set of driver computing devices can fulfill the transportation request comprises:

• parsing one or both of passenger account data for the passenger or transportation request data associated with the transportation request; and comparing the parsed data with the particular exception criteria for the driver computing device in the inactive state from the second set of driver computing devices (See [0013], noting “request from a user indicates any information relevant to the transportation service requested, including a pickup location, a drop-off location, a price preference.” Also see [0058], noting that “driver application 300 receives a notification 1905 of a request from a passenger. The notification 1905 indicates information about the request, such as the suggested price associated with the request, the pickup location, the requested drop-off location, and the like. In some embodiments, the request is received if the request fulfills the preferences set by the driver in the driver application 300.” As per [0070], “The transportation server 104 receives the passenger's requested itinerary and scans all drivers that are currently online in the transportation marketplace and compares information about the passenger and the requested itinerary against each driver's respective criteria, settings and/or preferences.” Also see [0017], [0066] – [0067] & [0075] – [0076], noting determining that a ride request or trip itinerary matches driver preferences.). 

As per claim 7, Khanna / Ellis discloses the limitations of claim 1 as stated above. Regarding the following limitation, Khanna further discloses wherein determining the driver computing device in the inactive state from the second set of driver computing devices can fulfill the transportation request comprises:

 • comparing the current location of the driver computing device with the location of the passenger computing device; and determining an estimated time of arrival of the driver computing device at a pickup location for the transportation request ([0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.). 

As per claim 8, Khanna / Ellis discloses the limitations of claim 7 as stated above. Regarding the following limitation, Khanna further discloses wherein:

	• comparing the current location of the driver computing device in the inactive state with the location of the passenger computing device occurs after determining the transportation request satisfies the exception criteria for the driver computing device (See [0037], noting that the determination that the driver’s device has come into a predetermined proximity of the passenger device while the driver is en-route to pick up the passenger, and is therefore after the matching of the driver and passenger preferences. Also see [0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.).

As per claim 21, Khanna / Ellis discloses the limitations of claim 16 as stated above. Regarding the following limitation, Khanna further discloses instructions that, when executed by a processing device, cause the computing device to determine the driver computing device in the inactive state from the second set of driver computing devices can fulfill the transportation request by:

 • comparing the current location of the driver computing device with the location of the passenger computing device after determining the transportation request satisfies the exception criteria for the driver computing device in the inactive state; and determining an estimated time of arrival of the driver computing device at a pickup location for the transportation request (See [0037], noting that the determination that the driver’s device has come into a predetermined proximity of the passenger device while the driver is en-route to pick up the passenger, and is therefore after the matching of the driver and passenger preferences. Also see [0013] – [0014] & esp. [0053] – [0055], noting determining “an estimated arrival time (“ETA”) of the driver based on the driver's location at the time of the request” based on GPS location of the passenger’s device.). 

As per claims 9 & 22, Khanna / Ellis discloses the limitations of claims 1 & 21. Khanna further discloses:

	• wherein determining the transportation request satisfies the particular exception criteria for the driver computing device comprises determining that the location of the passenger computing device is within a threshold distance of the current location of the driver computing device ([0043], a driver may set a “Request Radius” setting which is an exception criteria “to indicate a particular request radius such that the driver receives passenger requests from passengers within a particular radial distance from the driver's current location.”; [0044], “In FIG. 8, based on the driver's selection, the radius is set to 0.50 miles from the driver's location such that the driver will receive requests from passengers that are currently located within 0.50 miles of the driver”).

Claims 5, 14, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna / Ellis, in view of Hill (US 20090216600 A1).

As per claims 5, 14, & 19, Khanna / Ellis discloses the limitations of claims 1, 11, & 16 as stated above. Regarding the following limitations, Khanna discloses wherein drivers have the option to be in the active status mode, and to accept all ride requests, as explained above as per claim 1. To the extent to which Khanna does not explicitly disclose the following, Hill wherein determining each driver computing device of the first set of driver computing devices in the active state cannot fulfill the transportation request comprises:

	• determining, in relation to the location of the passenger computing device, a current location of one or more driver computing devices of the first set of driver computing devices in the active state that are nearest the location of the passenger computing device (See [0049], noting determining drivers’ locations via GPS, and [0032], noting determining the closest driver to the passenger’s location.);

	• and determining that the current location of the one or more driver computing devices that are nearest the location of the passenger computing device of the first set of driver computing devices is unsuitable for picking up the passenger computing device based on a corresponding estimated time of arrival for pickup (See [0028], noting that the passenger can set a preference of “a desired pickup.” As per [0029] – [0030], as well as Fig. 3 & [0059] & [0061], noting the drivers are evaluated for compatibility with the passenger’s preferences, which includes a request “for immediate transport.” As per [0062], “the user may be informed that no available drivers were found” which match the passenger’s preference. Also see [0063] & [0066], noting searching driver’s for compatibility with the passenger’s preference, and that “one or more drivers did not conform to one or more of the requester preferences.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the aforementioned teachings as in Hill in the system executing the method of Khanna / Ellis with the motivation to “provide an added level of assurance to requesters and providers by allowing both parties to predicate acceptance of a travel transaction on one or more preferences that may be unrelated to the particular transport transaction (e.g., the starting point, ending point, price, and the like) and may help passengers and drivers feel more secure in entering into a transport transaction with people they may not be personally acquainted with, while preserving their privacy” as taught by Hill, in [0010], over that of Khanna / Ellis.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628